Citation Nr: 1209078	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative lumbosacral disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cheyenne, Wyoming VA Regional Office, which granted service connection for the low back disability, rated 20 percent, effective April 1, 2007.  In April 2008, a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is associated with the claims file.  In May 2009, the matter was remanded for evidentiary development.  The Veterans Law Judge who conducted the April 2008 hearing has retired, and in December 2011, the Veteran was offered the opportunity for another hearing before a Veterans Law Judge who would decide his case.  In January 2012 he responded that he did not want another hearing, and he requested that the matter be decided based on the evidence of record.  

The Board's May 2009 remand requested development to ascertain whether the Veteran had neurological impairment associated with his low back disability.  Based on a subsequent VA examination, a June 2010 rating decision awarded service connection for right leg radiculopathy, rated 10 percent from April 1, 2007, as a separately ratable manifestation of the low back disability.  The Veteran has not disagreed with that rating decision, and the matter of the rating for right leg radiculopathy is not before the Board. 

The matter of entitlement to a separate compensable rating for additional neurological manifestations of lumbosacral disc disease is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.  VA will notify the appellant if further action on his part is required.  


FINDING OF FACT

The Veteran's lumbosacral disc disease is not shown to be manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease are not shown.
CONCLUSION OF LAW

A rating in excess of 20 percent for orthopedic manifestations of lumbosacral disc disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a June 2010 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Significantly, during the April 2008 Travel Board hearing, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what is needed.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2006 and June 2009, which will be discussed in greater detail below, though the Board finds these examinations to be adequate to rate orthopedic symptoms of the Veteran's service connected low back disability as they each included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met as to the matter that is addressed on the merits below.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has evaluated the Veteran's service connected low back disability under Codes 5237-5241 as low back pain, status post L5-S1 discectomy and fusion, consistent with the diagnosis on VA examination (hereinafter "back disability").  As the record shows that the Veteran has undergone surgical discectomy and fusion, the appropriate Code for rating his low back disability is Code 5243 (for [postoperative] intervertebral disc syndrome), and the Board will evaluate the disability as such.  Notably, he is not prejudiced by such action, as it provides potential for application of alternate (thus, broader) rating criteria.

Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula a 20 percent rating for thoracolumbar disc disease is warranted when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but less than 60 degrees; (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or (2) when there is favorable ankylosis of the entire thoracolumbar spine.  The criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities, including but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Note 1 following the General Formula.  

For purposes of rating under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  [As no such episodes are shown in the instant case, further discussion of the criteria for rating based on incapacitating episodes is not necessary.]

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  

On December 2006 pre-separation VA examination, the examiner noted a history of L5-S1 fusion and discectomy in August 2001.  The Veteran reported that in 1996 after slipping on ice he initially received a diagnosis of muscle strain; the symptoms resolved.  He next (in 1997 after jumping from a helicopter during training, running uphill with a heavy load, and subsequently falling back) reported low back pain and numbness with loss of right leg function.  He was hospitalized for one day; X-rays were negative; muscle strain was diagnosed; he was treated with physical therapy, NSAIDs, steroid injections, muscle relaxants, and placed on light duty profiles on and off based on the severity of his back symptoms.  In May 2001, he had an exacerbation of low back pain; a CT scan demonstrated spondylolysis without listhesis of the L5-S1, and an MRI showed a herniated disc at L4-5.  In August 2001, he underwent an L5-S1 laminectomy with fusion of the L5-S1, from which he recuperated well until he had an exacerbation of pain in February 2003 and another exacerbation in December 2003; at that time, the diagnosis was facet dysfunction and possible irritation of L4-5 motion segment of obvious fusion.  He began receiving facet injections and continued receiving lumbar epidural steroid injections up to the date of examination with minimal relief of symptoms.  At the time of examination, the Veteran complained of a constant moderate dull ache at the lumbar area with right leg pain and numbness which was exacerbated on bending the leg.  He stated that he needed to keep his legs straight to alleviate the leg symptoms.  He reported numbness from the posterior back and lumbar area laterally down into the right foot and toes.  He denied any bowel or bladder changes.  He reported taking Mobic on a daily basis with moderate relief of his pain.  Regarding functional ability, he was transferred from police duty to a training position as he was unable to run, he was unable to walk or stand for more than 30 minutes, and not able to lift more than 15 pounds above his waist.  He was not to do sit-ups or push-ups, and reported that he had missed approximately 2 days of work due to cold weather causing muscle spasms.  He reported being unable to ski, snowboard, water ski, hike, bike, jet ski, or play volleyball, softball, or football.  He reported that he was not able to mow the lawn or share in vacuuming the house.

On physical examination, the Veteran was not in acute distress; he ambulated with a normal station and gait without any assistive devices.  On neurologic examination, deep tendon reflexes were normal, motor and sensory were intact, and straight leg raises were negative.  On spine examination, there was no vertebral or paraspinous point tenderness, no muscle spasm, and no point tenderness over the bilateral sciatic notches.  On range of motion testing, forward flexion was from 0 to 45 degrees, extension was from 0 to 20 degrees, lateral flexion to both sides was from 0 to 25 degrees, and rotation to both sides was from 0 to 25 degrees.  There was no change in any of the ranges of motion with repetitive movements and no pain was observed except at the end of the range of forward flexion.  There was no additional limitation to range of motion during flare-ups that could be objectively described without speculation.  Lumbar spine X-rays showed status post fusion procedure at L5-S1 with decompression, with no acute abnormality seen in the levels above.  The diagnosis was chronic low back pain status post L5-S1 discectomy and fusion.

The July 2007 rating decision on appeal granted service connection for the Veteran's low back disability, rated 20 percent, based on flexion limited to 45 degrees with pain at the end of the range of motion.

On June 2009 VA examination (pursuant to the Board's remand), the examiner noted that the Veteran's posture and gait were normal, and that he used no assistive devices.  The examiner noted the surgical history in August 2001.  The Veteran reported there had been no change in his low back since the previous [2006] VA examination (he stated that his back did not flare-up as much).  He reported having flare-ups mainly during the winter, and his back hurt every day during the winter.  He reported that his back hurt mostly at night, and he was unable to lie flat on his back.  He reported "jolts of electricity" in the right leg, which were rare during the summer but occurred nearly every day in the winter and lasted for a few seconds at a time.  He reported numbness on the lateral side of the right foot mostly during the winter only.  He reported stiffness in his low back and legs after sitting for more than 30 minutes at a time.  He reported that his wife complained of his right leg twitching during the night when he was cold.  His treatment consisted of ice or heat packs as needed and 50 milligrams of Tramadol every 4 hours.  When asked about spasms, the Veteran reported having spasms mostly when lying in one spot for an extended time, such as to watch a movie, and then moving.  He reported having spasms more in the winter than in the summer.  He reported stiffness in his back after kneeling down for more than 5 minutes, requiring help to get up.  He denied any urinary incontinence or urgency, though he questioned whether he had retention; he reported that he had difficulty starting urinary flow when his back hurt, citing a recent incident after he had been lying down on concrete to tighten a bolt on his motorcycle.  He estimated having difficulty starting urinary flow approximately once per week, though he had never required catheterization; he generally urinated twice per hour during the day and once per night.  He denied any bowel problems or erectile dysfunction.  He reported that his back problems were exacerbated during the winter months and were alleviated by walking around, medication, massage, or the application of heat or ice.  Regarding the effect on his occupation, the Veteran reported working in wing safety as a traffic safety manager at an Air Force base, and he had gone home early from work due to back pain once or twice per month during the winter months.  Regarding the effect on his activities of daily living, he reported that he had to stop every 2 to 3 hours when riding his motorcycle to walk around and relieve stiffness in his back and right leg, he had less quality time with his wife, and he used extra long laces in his boots to make them easier to tighten and tie.

On physical examination, posture and gait were normal.  The Veteran moved about with ease prior to examination and moved with caution after examination.  He was able to get on and off the examination table without difficulty, though he had difficulty lying down and sitting back up; he turned to one side to sit up but was able to do so without assistance.  He used no braces or assistive appliances.  On neurologic examination, vibratory sensation was positive at the first through fifth metacarpal joints and the first through fifth metatarsal joints bilaterally.  He was accurate for sharp/dull discrimination at the bilateral upper and lower extremities though he stated that dull was sensed only as pressure in the lower extremities.  Deep tendon reflexes were 2/4 at the brachial, patellar, and Achilles tendons and equal bilaterally.  Upper and lower extremity strength and grip strength were each 5/5.  Straight leg lift testing was negative; however, within seconds the Veteran complained of a back spasm into the left buttock and a "jolt of electricity" into the left upper leg.  He stated that this was the first time he had had a spasm/jolt on the left side.  Within a few more seconds, he complained of tingling in the right little toe and complained of numbness "like a fat lip after the dentist anesthetizes" within a few minutes.  Lasegue's test was negative.  The Veteran complained of tenderness with palpation at the lumbosacral spine.  There was no sacroiliac joint tenderness, yet there was tenderness to palpation at the right posterior iliac crest.  The Veteran reported that continued pressure would cause a "jolt of electricity" into the right leg.  No additional neurologic abnormalities were found.

On range of motion testing of the lumbosacral spine, forward flexion was to 90 degrees and decreased to 80 degrees after repetitive exercise.  Extension was to 20 degrees and remained to 20 degrees after repetitive exercise.  Left lateral flexion was to 26 degrees and decreased to 24 degrees after repetitive exercise.  Right lateral flexion was to 26 degrees and decreased to 12 degrees after repetitive exercise.  Left rotation was to 40 degrees and decreased to 24 degrees after repetitive exercise.  Right rotation was to 30 degrees and decreased to 24 degrees after repetitive exercise.  The Veteran complained that his back felt "really stiff" after the physical examination was completed.  Other than as noted above, no additional painful motion, spasms, weakness, or tenderness were noted; there was no change in active or passive ranges of motion during repeat testing against resistance and no additional losses of ranges of motion were recommended for the lumbosacral spine due to painful motion, weakness, impaired endurance, fatigue, flare-ups, or incoordination.  There were no incapacitating episodes reported in the previous 12 months.  Lumbosacral spine X-rays showed stable L5-S1 posterior lumbar interbody fusion and stable mild degenerative disk disease throughout the remainder of the lumbar spine.  The diagnoses were stable L5-S1 posterior lumbar interbody fusion, stable mild degenerative disk disease throughout the remainder of the lumbar spine, and radiculopathy of the right leg.

VA treatment records from separation from service through June 2009 show symptomatology largely similar to that shown on December 2006 and June 2009 VA examination.

While the Veteran has reported chronic back pain and stiffness, at no time is there evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or of ankylosis of the entire thoracolumbar spine, even when taking into account additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  In this regard, it should be noted that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  As the symptoms and associated impairment of function of the postoperative disc disease throughout the evaluation period fall squarely within the parameters of the criteria for the 20 percent rating assigned, and never meet (or approximate) the criteria for the next higher (40 percent) rating under the General Formula, a rating in excess of 20 percent under the General Formula criteria is clearly not warranted.  

As is noted above, postoperative disc disease may be alternatively rated based on incapacitating episodes.  While the Veteran has reported that during exacerbations (primarily in the winter), he has to recline on a hard surface for relief, and he leaves work early once or twice a month in the winter due to back symptom exacerbation, there is no evidence of record (and the Veteran does not allege otherwise) that he has ever been placed on bed rest prescribed by a physician for his back disability.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  

At this point it is noteworthy that neurological manifestations of lumbosacral disc disease are to be separately rated (under the appropriate Diagnostic Code) and such rating(s) is then to be combined with the rating under the General Formula, addressed above.  A June 2010 rating decision assigned the Veteran a separate 10 percent rating for neurological manifestations of the right lower extremity.  The Veteran has not expressed disagreement with that rating, and that matter is not before the Board.  However, the record reflects that the Veteran may have further neurological manifestations of his postoperative lumbosacral disc disease.  Whether or not he is entitled to further separate ratings for neurological impairment is part and parcel of his claim for increase, and is discussed in the remand below.

In light the further development sought below, a finding at this time regarding the adequacy of schedular criteria to represent the disability picture shown would be premature, and consideration of that matter is deferred.  See 38 C.F.R. § 3.321(b).  Finally, the Veteran reported on examination that he was employed full time.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

A rating in excess of 20 percent for orthopedic manifestations of postoperative lumbosacral disc disease (under the General Formula criteria) is denied.


REMAND

As is noted above, the record raises a question of whether the Veteran has further neurological manifestations of his postoperative lumbosacral disc disease that would warrant additional separate compensable ratings.  Specifically, while the diagnosis on June 2009 VA examination included right leg radiculopathy (based on the Veteran's report of a "jolt" radiating to that extremity), the examiner did not comment on the fact that during physical examination the Veteran reported that for the first time he had also experienced a "jolt" in the left lower extremity.  Whether or not there is radiculopathy of the left lower extremity that also warrants a separate compensable rating requires further development and adjudicatory action.  Furthermore, on June 2009 VA examination the Veteran reported that he has difficulty starting urinary flow approximately once per week, when his back hurts.  He also reported that he "urinates two times per hour during the day".  The examiner did not opine whether or not these complaints are neurological manifestations of the Veteran's lumbar disc disease (which, if so, would warrant a further separate rating).  Accordingly, a VA examination to address such medical questions is necessary.

Finally, a review of the claims file found that the most recent VA medical records in evidence are dated in June 2009.  While there has been no report of worsening in the interim, records of any VA treatment/evaluation for neurological manifestations of lumbosacral disc disease are constructively of record, would be pertinent, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain for the record copies of updated (any not already associated with the claims file) records of all VA treatment the Veteran has received for neurological manifestations of lumbosacral disc disease/genitourinary complaints since June 2009.

2.  The RO should then arrange for the Veteran to be examined by a neurosurgeon or orthopedic spine surgeon (with urology consult, if deemed necessary) to ascertain whether he has neurological manifestations of lumbosacral disc disease other than radiculopathy of the right lower extremity (and particular involving the left lower extremity and bladder/urinary function).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed.  Based on review of the record, history elicited from the Veteran, and examination of the Veteran the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have neurological manifestations of lumbosacral disc disease other than radiculopathy of the right lower extremity (and specifically involving the left lower extremity and urinary/bladder function)?   Please identify each such entity found.  

(b) If additional neurological manifestations are found, please describe each (to include related functional impairment) in detail.  

The examiner must explain the rationale for all opinions.  The explanation must specifically include comment on the Veteran's report of a left lower extremity "jolt" and his reports of urinary hesitancy/frequency on June 2009 VA examination (explaining in detail, with rationale, whether or not such complaints reflect separately ratable neurological manifestations).  

3.  The RO should then readjudicate whether or not further separate ratings for neurological manifestations of lumbosacral disc disease are warranted (and also address any 38 C.F.R. § 3.321 questions raised).   If this remaining issue remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


